Citation Nr: 1712757	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  11-27 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for sleep apnea, to include as due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from April 1971 to April 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

In December 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


REMAND

The Veteran's claim was most recently before the Board in February 2016, when it was remanded for additional development.  Although the Board regrets the further delay, an additional remand is required in order to fairly and properly adjudicate the Veteran's claim.

The Veteran contends that his sleep apnea is due to his active duty service.  Specifically, he has asserted in several statements that his weight gain during service, long work days which left little time for sleep, and stress and tension in service contributed to his sleep apnea.  The Veteran has indicated that he displayed sleep apnea symptoms during service of "constant fatigue, snoring, indigestion, and difficulty in focus/concentration." 

Additionally, the Veteran has attributed his sleep apnea disability to his other service-connected disabilities.  In a statement dated May 22, 2012, (received by VA on June 6, 2012), the Veteran indicated that his service-connected low back disability, caused by a 1972 in-service Jeep rollover, has affected his sleep due to his inability to lay in any one position for any length of time.

At his December 2015 hearing before the Board, the Veteran testified that he has received treatment through VA since 1987.  Accordingly, in February 2016 the Board remanded the Veteran's claim, in part, to obtain outstanding VA treatment records from the San Antonio VA Medical Center (VAMC).  In April 2016, VA treatment records from that facility dated June 2002 to March 2016 were obtained and associated with the evidence of the record before the Board.  However, in his May 2011 claim to for service connection for sleep apnea, the Veteran indicated that in addition to seeking treatment at VAMCs, he also sought treatment at the Brookes Army Medical Center, located on Fort Sam in Houston, Texas.  The only medical records from the Brookes Army Medical Center associated with the record before the Board are dated December 1996 through May 2002 and June 2012 through July 2012 and were submitted by the Veteran himself.  There have been no attempts whatsoever to obtain outstanding medical evidence from this facility.  Accordingly, on remand the RO must make as many requests as are necessary to obtain these records until the records are received, a response is received that the records do not exist, or it is determined that further attempts to obtain them would be futile.  See 38 C.F.R. § 3.159(c)(2) (2016).  If any of the named records are unable to be obtained, the Veteran and his representative must be notified in accordance with VA regulation.  See 38 C.F.R. § 3.159(e) (2016).

The Board also finds that the February 2012 VA opinion regarding direct service connection for sleep apnea is inadequate.  The Veteran has reported throughout his claim that he never went to sick call or complained of his trouble sleeping during active service because as a commissioned officer.  He indicated that he avoided seeking medical treatment during service because any physical profiles on a soldier's record could have a negative impact on one's military career for school selections, assignments, and promotions.  The Veteran has also stated that he was unaware of what sleep apnea was while he was in the military.  The Board finds that the Veteran is credible in this regard and that the February 2012 VA examiner inappropriately discounted his competent and credible statements, and instead relied on the absence of documented complaints, symptoms, or treatment during service, as one of the bases for the negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (finding that an examiner "failed to consider whether [] lay statements presented sufficient evidence of etiology of [the veteran's] disability such that his claim of service connection could be proven").

Moreover, the February 2012 VA examiner noted that obesity is the best documented risk factor for obstructive sleep apnea and that the prevalence of obstructive sleep apnea progressively increases as body mass and associated markers (e.g. neck circumference, waist-to-hip ratio) increase.  In this regard, the examiner relied, in part, on the fact that the Veteran's weight at his 1991 separation physical was 197 pounds and that his weight at the February 2012 examination was 249 pounds, to support the negative opinion.  However, the Board finds that the examiner failed to note the significant change in the Veteran's weight during his active service.  His service treatment records show that he weighed 162 pounds at his September 1970 entrance examination and weighed 197 pounds at his February 1991 separation examination, representing a 35 pound weight gain.  The Veteran also pointed out in his statement dated May 22, 2012, that during service his shirt/neck size increased from a size 12 to a size 18. 

Accordingly, a new examination and opinion are required, and the examiner must take into account the Veteran's credible lay statements regarding his symptoms during and since active duty service, as well as the evidence of his in-service weight gain.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain the Veteran's medical records from the Brookes Army Medical Center (located on Fort Sam in Houston, Texas) from 1987 to the present.

As many requests as are necessary must be made to obtain the named records until a response is received that the records do not exist or until it is determined that further attempts to obtain them would be futile.  See 38 C.F.R. § 3.159(c)(2).  If any of the named records are unable to be obtained, the Veteran and his representative must be notified in accordance with VA regulation.  See 38 C.F.R. § 3.159(e).

2.  Following completion of the above, afford the Veteran a VA examination to assess the etiology of his sleep apnea.  All pertinent evidence of record must be made available to and reviewed by the examiner.  The examiner must elicit from the Veteran a full medical history, to include a description of his symptoms during and since service, and must document this in the examination report.

The Board draws the examiner's attention, but in no way limits it, to the Veteran's statements in support of his claim dated August 2009, May 2011, October 2011, May 2012 (two statements), as well as his December 2015 hearing testimony.  The Veteran has also submitted August 2009 statements from his wife and from a fellow service-member, which the examiner should also consider in rendering an opinion.

Then, following a review of the medical and lay evidence of record, and with consideration of the Veteran's statements, the examiner is requested to provide the following opinions:

* Whether it is at least as likely as not (50 percent probability or higher) that the Veteran's sleep apnea began in or is otherwise etiologically related to his active duty service.

* Whether it is at least as likely as not (50 percent probability or higher) that the Veteran's sleep apnea was caused by any of his service-connected disabilities.

* Whether it is at least as likely as not (50 percent probability or higher) that the Veteran's sleep apnea was aggravated by any of his service-connected disabilities.

The examiner must assume the Veteran is a credible historian and may not base a negative opinion on lack of documented complaints, symptoms, or treatment during service.

A complete rationale for all opinions rendered must be provided.  If pertinent, the examiner should describe the physical aspects of the causes of sleep apnea.

If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered should be provided.

If, and only if, the examiner provides negative opinions, he or she must discuss pertinent evidence of record, to include, (a) the 1996 clinical record which reflects a wight of 244 pounds (a gain of 47 pounds since separation from service), service treatment records documenting in-service weight gain of 35 pounds and the Veteran's report that he went from a size 12 shirt to a size 18 shirt during active service, a report of being tired all the time, a negative history for headaches, the Veteran's tobacco use, and the Veteran's statement as to getting five to five and a half hours of sleep a night during the week; (b) the severity of the Veteran's sleep apnea upon diagnosis in 2009 and whether this is indicative of a recent onset or a prolonged condition; (c) the 2008 diagnosis of chronic fatigue syndrome; and (d) the Veteran's contention that his service-connected disabilities aggravate his sleep apnea.

3.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for the scheduled examination, documentation showing that he was properly notified of the examination must be associated with the record.

4.  The medical examination report must be reviewed by the RO to ensure compliance with the Board's specific remand directives. 

5.  Then, Veteran's claim must be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

